UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7346



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT BRICE; SERGEANT HASKINS; SERGEANT
STATEN; OFFICER PUGH; OFFICER ROBINSON; CAP-
TAIN CHAMBERS; NURSE SARBENG,

                                           Defendants - Appellees.



                            No. 00-6022



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT BRICE; SERGEANT HASKINS; SERGEANT
STATEN; OFFICER PUGH; OFFICER ROBINSON; CAP-
TAIN CHAMBERS; NURSE SARBENG,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-25-DKC)
Submitted:    April 13, 2000               Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Albert Curtis Mills appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint

and denying his motion for injunctive relief. We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Mills v. Brice, No. CA-99-25-DKC (D. Md. Aug. 26 & Nov.

30, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                  2